DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom on 6/25/2019. It is noted, however, that applicant has not filed a certified copy of the United Kingdom application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 states that the flux is at most 1022 m-2s-1 while claim 1, from which hit depends, states that it is at least 1020 m-2s-1.  Claim 2 does not further limit the range of claim 1 because at most 1022 includes values below 1020.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Grobe (US 7,258,906) in view of Fantz et al (2016, Plasma Sources Sci. Technol., 25, 1-14).
With regards to claims 1-4, Grobe teaches hydrogen plasma modification of fluorinated polymers (abstract) that includes treating the surface with hydrogen plasma (abstract) to remove the fluorine from the surface (column 3, lines 23-40) followed by exposing the hydrogen treated material with an oxidizing media such as oxygen (column 4 line 61 to column 5 line 3).
Grobe does not teach the first step to include radiation.
Fantz teaches hydrogen plasma treatment using radiation (abstract) wherein the photon fluxes are up to 5 X 1020 m-2s-1 (abstract) at a wavelength of 117 to 280 nm (abstract) reading on 4.43 to 10.6 eV.  Fantz teaches the motivation for using the radiation for plasma treatment to be because it allows for the possibility to tune or even control the photon fluxes (page 13).  Grobe and Fantz are analogous in the art of surface modification of polymers using plasma.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the radiation of Fantz to the process of Grobe, thereby obtaining the present invention.
Grobe does not teach the fluence of the neutral oxygen atoms.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the fluence of the oxygen in order to optimize the amount of oxygen per surface area of the gas being introduced to the polymer.  
With regards to claim 3, Grobe teaches the plasma to be a hydrogen plasma (abstract and column 3, lines 23-40).
With regards to claim 5, Grobe teaches the energy of the plasma treatment to be 100-1000 Watts (column 6, lines 24-67).
With regards to claims 6 and 7, Grobe teaches the pressure during plasma treatment to be 0.1-1 Torr (reading on 13.33-133 Pa) (column 6, lines 24-67).
With regards to claims 8 and 9, Grobe is silent on the amount of time for each step.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the time in each step in order to optimize the reaction conversion while minimizing the negative effects such as yellowing.
With regards to claim 10, Grobe teaches the reaction to be done in one reactor vessel (column 2, lines 50-63).
With regards to claims 11 and 12, Grobe teaches either the reaction to occur in a vessel or on an aluminum tray (having separate reactors) (column 6, lines 14-23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763